UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7601



MARK D. TURNER,

                                              Petitioner - Appellant,

             versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-842-7)


Submitted:    February 20, 2003              Decided:   March 12, 2003


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Lee Berger, BERGER & THORNHILL, Altavista, Virginia, for
Appellant. Virginia Bidwell Theisen, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark D. Turner, seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude that Turner has not made

a substantial showing of the denial of a constitutional right. See

Turner v. Angelone, No. CA-01-842-7 (W.D. Va. Sept. 27, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2